Lawkence, Judge:
Certain drawing instruments and cases exported from West Germany comprise the subject merchandise of the appeals for a reappraisement enumerated in the schedule, attached to and made part of the decision herein.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for the Plaintiff [sic] and the Assistant Attorney General for the United States that the merchandise, covered by the appeals for reappraisement enumerated in Schedule A, attached hereto and made a part hereof, and described below by catalog numbers consist of drawing instruments and cases which in the decision *413of Keuffel & Esser Co. vs. United States, Abstract No. 59557, were beld to be separately dutiable; that tbe cases and drawing instruments, in accordance with that decision, should be appraised separately instead of as an entirety; and that tbe market value or price at tbe time of exportation of tbe drawing instruments and cases covered by these appeals for reappraisement at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Western Germany in usual wholesale quantities and in the ordinary course of trade for export to the United States plus the cost of all containers and all coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in question, packed ready for shipment to the United States was as set forth below; that the weight of the eases was as set forth below:
Value of drawing Catalog No. instruments Value of cases Weight of case (lbs.)
#210061-A/05227-51
1046 MC $6. 45 $. 59 .660
1065 ¥2 RC 4. 73 .55 .350
1066 R “Annapolis” 6.26 .70 .630
1046 6.38 .87 .660
#214544-A/08753-51
1066 RC 4. 80 1.18 .485
1213 R 8. 68 1.47 1.010
1093 1.37 .43 .265
“Special” 3.22 1.38 .520
#224749-A/03803-52
1096 T 2. 56 1. 05 .530
1049 M 8. 76 1.92 .660
1049 MC 9.18 2.02 .660
1067 R 5.20 1. 35 .505
760 C 2.25 .49 .110
1212 P 4.22 .90 .400
1212 3.97 .90 .420
#228115-A/06260-52
1047 C 8.16 .77 .660
1096 LC 2. 83 1. 05 .530
1202 N . 75 .18 .130
1213 J 7. 89 1. 85 .660
760 K 2.75 .21 .130
#231207-A/01008-53
1066 RC 4.80 1.18 .485
1213 6.50 1.47 .660
1094 1.79 .48 .375
1095 2.23 .65 .420 •
IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany.
IT IS FURTHER STIPULATED AND AGREED that 'these appeals for re-appraisement be submitted for decision on this stipulation.
*414Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the drawing instruments and cases in issue and that said value is as set forth in the tabulation above.
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.